



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Charles, 2012 ONCA 871

DATE: 20121211

DOCKET: C54416

Juriansz, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lloyd Charles

Appellant

Lloyd Charles, in person

Jill Presser, duty counsel

Robert Gattrell, for the respondent

Heard and released orally: November 21, 2012

On appeal from the conviction entered on September 21,
    2011, and the sentence imposed on September 21, 2011 by Justice S. Casey Hill
    of the Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant alleges that his convictions are flawed because of several
    misapprehensions of evidence on the part of the trial judge and because the
    findings of guilt were unreasonable.

[2]

We do not agree. We are unable to say that there were any such
    misapprehensions of evidence, much less any misapprehensions that were critical
    to the reasoning process of the trial judge that led to the findings of guilt.

[3]

The findings of guilt were not unreasonable, rather, were firmly rooted
    in circumstantial evidence that the trial judge found met the required standard
    of proof.  The appeal from convictions is dismissed.

[4]

The sentence imposed reflects no error in principle. The appellant, while
    bound by a recognizance and a firearms prohibition, was apprehended in a
    multi-unit residential premises with a fully loaded semi-automatic handgun. In
    our view, the sentence imposed was fit.

[5]

Leave to appeal sentence is granted, but the appeal from sentence is
    dismissed.

R. Juriansz J.A.

David Watt J.A.

Gloria Epstein J.A.


